United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-60822
                          Conference Calendar



CARL WATTS,

                                      Plaintiff-Appellant,

versus

ROBERT BAILEY,
                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:05-CV-122
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Carl Watts, Mississippi prisoner # 77138, appeals the

28 U.S.C. § 1915(e)(2)(B)(iii) dismissal as frivolous of his

42 U.S.C. § 1983 lawsuit against a state-court judge.        Although

he renews the allegations of his complaint, Watts does not

challenge the district court’s conclusion that his claims

were either unexhausted within the meaning of 28 U.S.C.

§ 2254(b)(1)(A) or failed because Judge Bailey is entitled to

absolute judicial immunity.     By failing to brief any argument

challenging the district court’s reasons for dismissal, Watts has

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60822
                                -2-

abandoned the only grounds for appeal.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).     The appeal is wholly

without arguable merit, is frivolous, and is therefore dismissed.

See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).

     The district court’s dismissal of Watts’ complaint counts

as a strike for purposes of 28 U.S.C. § 1915(g), as does the

dismissal of the instant appeal.   See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Watts has accumulated two

strikes in Watts v. Oglesby, No. 05-60853 (5th Cir. Aug. 25,

2006).   Because Watts has now accumulated more than three

strikes, he is barred from proceeding in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR IMPOSED.